Title: To James Madison from Jacob Barker, 24 February 1812
From: Barker, Jacob
To: Madison, James


Esteemd friend
New York 2d. Mo. 24. 1812
Thinking it probable that the Letter mail will reach Washington one day before the newspaper mail I enclose the Prince Regents Speech and beg leave to observe that I think from information recd. the British Government have determined to repeal their Orders in Council & that her minister Foster will Soon make a proposition to that effect. With esteem I am thy assurd friend
Jacob Barker
